Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
nation of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on provisional application 63/083561 filed 09/25/2020. 
Allowable Subject Matter
Claims 1-26 are allowed over the prior arts. 
Claim 1 recites a computer-implemented method for authoring a conversational bot comprising: 
receiving conversation data, the conversation data comprising text derived from conversations, wherein each of the conversations is between a customer and a customer service representative; 
using an intent mining algorithm to automatically mine intents from the conversation data, each of the mined intents comprising an intent label, intent alternatives, and associated utterances; 
uploading the mined intents into the conversational bot and using the conversational bot to conduct automated conversations with other customers; 
wherein the intent mining algorithm comprises: 
analyzing utterances occurring within the conversations of the conversation data to identify intent-bearing utterances, wherein: 
the utterances each comprise a turn within the conversations whereby the customer, in the form of a customer utterance, or the customer service representative, in the form of a customer service representative utterance, is communicating; and 
an intent-bearing utterance is defined as one of the utterances determined to have an increased likelihood of expressing an intent; 
analyzing the identified intent-bearing utterances to identify candidate intents, wherein the candidate intents are each identified as being a text phrase occurring within one of the intent-bearing utterances that has two parts: an action, which comprises a word or phrase describing a purpose or task, and an object, which comprises a word or phrase describing an object or thing upon which the action operates; 
selecting, in accordance with one or more criteria, salient intents from the candidate intents; 
grouping the selected salient intents into salient intent groups in accordance with a degree of semantic similarity between the salient intents; 
for each of the salient intent groups, selecting one of the salient intents as the intent label and designating the other of the salient intents as the intent alternatives; and 
associating the intent-bearing utterances with the salient intent groups via determining a degree of semantic similarity between: the candidate intents present in the intent-bearing utterance; and the intent alternatives within each of the salient intent groups.
Claim 14 recites a system for automating aspects of authoring a conversational bot, the system comprising: a processor; and a memory, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform the method of claim 1. 
The most relevant prior arts of record US 9473637 B1 teaches a computer-implemented method for authoring a conversational bot (Col 4, Rows 18-38, natural language generation pipeline for an automated call center agent interacting with customer/client) comprising: 
receiving conversation data, the conversation data comprising text derived from conversations, wherein each of the conversations is between a customer and a customer service representative (Col 5, Rows 31-37, obtaining training data from telephonic call center comprising a dialog between an automated call center agent and customer/ client); 
using an intent mining algorithm to automatically mine intents from the conversation data, each of the mined intents comprising an intent label, intent alternatives, and associated utterances (Fig. 1, 22 agent utterance extraction: dependency link features, context and n-gram features; Col 8, Rows 42-46 and Col 9, Rows 3-15, extract features from each associated utterance, weighing each of the features with term frequency-inverse document frequency scores and then latent semantic analysis for dimensionality reduction (i.e., generating “salient intents” with the highest TF-IDF or intent label and intent alternatives with other TF-IDF scores)); 
uploading the mined intents into the conversational bot and using the conversational bot to conduct automated conversations with other customers (Fig. 1, 34 compute condition probabilities; Col 7, Rows 17-31, computed word lattices are used in a call center 40 to support automatic call handler to execute a dialog with customer/client in conjunction with a speech synthesizer); 
wherein the intent mining algorithm comprises: 
analyzing utterances occurring within the conversations of the conversation data to identify intent-bearing utterances, wherein: the utterances each comprise a turn within the conversations whereby the customer, in the form of a customer utterance, or the customer service representative, in the form of a customer service representative utterance, is communicating (Col 5, Rows 30-45, monitor telephonic communication comprising telephonic dialog between an automated agent and customer / client and perform speech recognition to transcribe the recorded audio utterances into text dialog / utterances); and 
an intent-bearing utterance is defined as one of the utterances determined to have an increased likelihood of expressing an intent (Col 5, Rows 51-63, characterizing agent utterances with suitable features in feature extraction 22 for categorization as a particular dialog act type “DA type”); 
analyzing the identified intent-bearing utterances to identify candidate intents, wherein the candidate intents are each identified as being a text phrase occurring within one of the intent-bearing utterances that has two parts: an action, which comprises a word or phrase describing a purpose or task, and an object, which comprises a word or phrase describing an object or thing upon which the action operates (Col 8, Rows 50-65, when obtaining clusters of agent utterances with cohesive DA type, make sure that the communicative function (inform, ask, etc.; i.e., actions) and the content (device, carriers, etc.; i.e., object upon which the action operates) approximately matches); 
selecting, in accordance with one or more criteria, salient intents from the candidate intents (Col 9, Rows 2-13, before doing the clustering, extract two classes of cohesiveness oriented features and apply dimensionality reduction comprising weighting each of the features with TF-IDF scores and then apply latent semantic analysis / LSA); 
grouping the selected salient intents into salient intent groups in accordance with a degree of semantic similarity between the salient intents (Fig. 1, 24 agent utterances clustering and Col 8, Rows 43-46 and Col 9, Rows 43-47, using a clustering algorithm to generate clusters of training agent utterances into cohesive dialog acts).
 While US 9473637 B1 teaches labeling data points using a NLLU component to generate utterances in the cluster with dialog acts (Col 10, Rows 17-20 and Fig. 1, 34), US 9473637 B1 does not teach for each of the salient intent groups, selecting one of the salient intents as the intent label and designating the other of the salient intents as the intent alternatives; and 
associating the intent-bearing utterances with the salient intent groups via determining a degree of semantic similarity between: the candidate intents present in the intent-bearing utterance; and the intent alternatives within each of the salient intent groups.
US 2018 / 0307675 A1 a system for training an automated agent based on dialog-act labeled conversations between agent and human customer (¶105), the trained model may be implemented by the agent’s recommendation engine to recommend a next dialog act to maximize customer satisfaction (¶106).
US 10354677 B2 teaches a call center system for  determining at least one feature for each utterance among a subset of utterances of the conversation; classifying each utterance among the subset of utterances, using a classifier, as an intent classification or a non-intent classification based at least in part on a subset of the at least one determined feature; and selecting at least one utterance, with intent classification, as an intent-bearing utterance based at least in part on classification results by the classifier (Abstract).
US 2021/0157990 A1 discloses a system and method implemented on a computing device for analyzing a digital corpus of unstructured interlocutor conversations to discover intents, goals, or both intents and goals of one or more parties to the conversations, by grouping the conversation utterances according to semantic similarity clusters; selecting the best utterance(s) that mostly likely embody a party's stated goal or intent; creates a set of candidate intent names for each cluster based upon each intent utterance in each conversation in each cluster; rates each candidate intent (or goal) for each intent name; and selects the most likely candidate intent (or goal) name for the purposes of subsequent automation of future conversations such as, but not limited to, automated electronic responses using Artificial Intelligence and machine learning (Abstract).
The prior arts of record, alone or in combination, failed to reach or render obvious the combination of limitations set forth in claims 1 and 14. 
For these reasons, Claims 1-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/14/2022